DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/27/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 32, 35-36 and 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single species in the reply filed on 1/27/2021 is also acknowledged.  
The elected species read upon claims 25-30, 38 and 42.  Claims 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
As indicated above, the elected species reads upon claims 25-30, 38 and 42.  
The elected species has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image1.png
    67
    156
    media_image1.png
    Greyscale
wherein, in formula (I), R1 is C1 alkyl; R2 is C5 R3-R7 are H; and X is CH2OH – which reads on claims 25-28,  38 and 42.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 29-30, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below, and have not been further examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28, 38 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Quellet et al (GB 2528480 published 1/27/2016 – provided in Applicant’s IDS submitted 7/24/2019).
Instant claim 25 is drawn to a compound of formula (I) which embraces the following compound species 
    PNG
    media_image1.png
    67
    156
    media_image1.png
    Greyscale
wherein R1 is C1 alkyl; R2 is C5 alkyl; R3-R7 are H; X is CH2OH – which reads on claims 25-28, as well as claim 38 drawn to a consumer product thereof, more specifically an antiperspirant or deodorant further comprising a cosmetically acceptable carrier (claim 42).
Quellet et al teach “consumer products such as… a product for treating human body odor” comprising “one or more ingredients selected from cyclic nucleotide-gated ion (CNGA2) channel blocking agents” capable “of decreasing the flux of calcium ions in the CNGA2 channels, thereby decreasing the activation of the olfactory sensory neurons” (Abstract), in particular wherein the CNGA2 blocking agent is (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol 
    PNG
    media_image2.png
    110
    207
    media_image2.png
    Greyscale
(Page 4, Line 16) which exhibits “a high calcium flux reduction” (Abstract), i.e., “a calcium flux reduction index of more than 4, on a scale 5, wherein 5 is the maximal calcium flux reduction” (Page 3, Lines 8-10), wherein said consumer products may further comprise “other non-functional perfume ingredients” (Page 15, Lines 12; see also Page 15, Lines 18-19: “other non-perfume ingredients that are commonly employed in said compositions”).
In summary, Quellet et al teach a consumer product that would reasonably be construed as indistinct from a deodorant (and which may further comprise a cosmetically acceptable carrier) comprising (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.
As such, Quellet et al differs from the instantly claimed invention in that the active deodorizing agent (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol of Quellet et al comprises an extra -CH2- group in the equivalent of R2 of instantly claimed formula (I).
Yet, as stated by MPEP 2144.09: 

    PNG
    media_image3.png
    200
    413
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    203
    410
    media_image4.png
    Greyscale
  
Consistent with above, it is determined that it would have been prima facie obvious for a person of ordinary skill in the art – desiring to make compounds which are functionally related to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol as taught by Quellet et al – to formulate the structurally similar compound of the instant claims, differing only in the “successive addition of the same chemical group…-CH2-” with the “presumed expectation that [it would] possess similar properties” to (2E,4Z)-4-benzylidene-2-methyldec-2-en-1-ol.
In view of all of the foregoing, instant claims 25-28, 38 and 42 are rejected as prima facie obvious.
Claim Objections
Claims 29-30 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/
Primary Examiner, Art Unit 1611